Citation Nr: 1622869	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to January 1973.  His awards and decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction has since been transferred to the RO in Huntington, West, Virginia.   

This matter was previously remanded in November 2014 for additional development and it now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the appealed November 2009 rating decision, the RO denied a rating in excess of 30 percent for the Veteran's PTSD.  In his May 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO, whereupon he was placed on the waitlist for said.  See RO's letter to Veteran dated August 30, 2011.  In correspondence dated in September 2011, the Veteran withdrew his request for a Board hearing.

Subsequently, in a rating decision dated in January 2014, the RO reduced the rating for the Veteran's service-connected PTSD rating from 30 percent to 10 percent, effective December 28, 2012, issued a Supplemental Statement of the Case in February 2014, and certified the matter to the Board the same month.  

However, prior to the transfer of the case to the Board, the Veteran requested a video-conference hearing before a Veterans Law Judge in an August 2014 telephone communication.  As such, in a September 3, 2014, letter, the RO informed the Veteran that his requested Board hearing had been scheduled for October 1, 2014.  Thereafter, on September 17, 2014, the Board received the Veteran's case from the RO.  He subsequently failed to appear for his scheduled Board hearing.  

While the Board previously issued a decision in November 2014 restoring the 30 percent rating for the Veteran's PTSD effective December 28, 2012, and remanding the increased rating and TDIU claims, the Board finds that a remand is necessary in order to comply with due process considerations with regard to the scheduling of the Veteran's requested Board hearing.  

In this regard, VA regulations require that the AOJ will notify the appellant and his or her representative of the place and time of a hearing before a member of the Board at a VA field facility not less than 30 days prior to the hearing date.  38 C.F.R. § 19.76 (2015).  As the Veteran was advised in a September 3, 2014, letter of his October 1, 2014, Board hearing, he did not receive timely notice.  Therefore, a remand is necessary in order to afford him his requested Board hearing with sufficient notice. 

Furthermore, to the extent that the Board previously adjudicated the issue of entitlement to restoration of the 30 percent rating for the Veteran's PTSD without affording him his requested hearing, there was no prejudice to him as the Board granted such benefit in full.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge, and provide notice to the Veteran and his representative of the scheduled date and time in compliance with 38 C.F.R. § 19.76. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

